By CHIEF JUSTICE LIPSCOMB.
The names of the particular defendants who waived their plea are'not given, nor is the plea itself set out. If there had been a general appearance for all the defendants, they would have been estopped from saying the writ had not been executed. It would be presuming too much, to say that this record shewed that Charles L. Mitchell had appeared by his attorney; there were two defendants in Court, and the record may be strictly true without his appearance, by himself or attorney. The judgment was improperly rendered against Charles Mitchell, and it is also erroneous as to the others; there being no discontinuance entered as to the defendant not served with process.
Judgment reversed and cause remanded.